                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA
                                                             CRIMINAL ACTION
           v.                                                NO. 15-99-1



JOHN D. GLENN, JR.,

                       Defendant.



                                          ORDER

       AND NOW, this 9th day of October 2019, upon consideration of Defendant John D.

Glenn, Jr.’s second Motion for Acquittal and/or New Trial (Doc. No. 259), its Supplement (Doc.

No. 260), the Government’s Response in Opposition (Doc. No. 269), and Defendant’s Reply to

the Government’s Response (Doc. No. 280), and in accordance with the Opinion issued on this

day, it is ORDERED that Defendant’s second Motion for Acquittal and/or New Trial (Doc. No.

259), including its Supplement (Doc. No. 260), is DENIED.

       It is FURTHER ORDERED, in accordance with the Opinion issued on this day, as

follows:

   1. Defendant’s Motion for an Evidentiary Hearing (Doc. No. 281) is DENIED.

   2. Defendant’s Motion for Bail (Doc. No. 283) is DENIED.

   3. Defendant’s Motion for Reconsideration of Defendant’s Motion to Challenge Federal

       Jurisdiction (Doc. No. 284) is DENIED.




                                              1
4. Defendant’s Petitions for Criminal Referral (Doc. No. 287; Doc. No. 288) are DENIED.



                                             BY THE COURT:



                                             / s/ J oel H. S l om sk y
                                             JOEL H. SLOMSKY, J.




                                         2
